Citation Nr: 1754268	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent, from September 1, 2010 to the present, for chronic lumbosacral strain with spondylosis. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected chronic lumbosacral strain with spondylosis (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which awarded service connection for chronic lumbosacral sprain and granted a 10 percent rating, effective April 30, 2002. 

The Veteran testified at Board hearings at the local RO in February 2010 and February 2013.  The Veterans Law Judge (VLJ) who conducted the February 2010 hearing subsequently left the Board, and the Veteran was afforded another hearing before the undersigned VLJ.  Transcripts of both hearings are of record.  

The Board remanded the claim in in July 2010 for further development, in July 2012 for a new Board hearing, and in June 2013 for evidentiary development.  In February 2015, the Board denied the claim for an increased rating and remanded the claim for TDIU for additional development.  The Veteran appealed the denial of the increased rating to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the Board's February 2015 decision with respect to entitlement to a rating in excess of 20 percent for a low back disability from September 1, 2010 to the present.  

In the interim, in February 2016, the Board denied the claim for entitlement to a TDIU. Subsequently, in August 2016, the Board remanded the issue of an increased rating for the Veteran's low back disability as well as the issue of a TDIU for compliance with the Court decision.  

The Veteran also appealed the Board's February 2016 denial of a TDIU to the Court.  In a June 2017 Memorandum Decision,  the Court vacated the February 2016 Board decision and remanded the matter for further adjudication.  

In the interim, the RO completed the requested development outlined in the August 2016 Board remand and the Board finds that the remand directives have been substantially complied.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From September 1, 2010, the Veteran's chronic lumbosacral strain with spondylosis has been productive of severe pain with functional impairment and limited motion during flare-ups equivalent to range of motion findings of flexion limited to at least 30 degrees, but without history of vertebral fracture, ankylosis, "profound" illness or incapacitating episodes totaling at least 6 weeks in a 12 month period.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no higher, for chronic lumbosacral strain with spondylosis, from September 1, 2010, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a rating in excess of 20 percent for his service-connected low back disability from September 1, 2010.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Board notes that during the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in a February 2012 supplemental statement of the case (SSOC) as well as subsequent SSOCs.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria for the lumbar spine, Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a maximum 40 percent rating for severe limitation of motion.  Under Diagnostic Code 5293, a 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Under Diagnostic Code 5295 for lumbosacral strain, a maximum scheduler rating of 40 percent is awarded when disability from lumbosacral strain is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

The General Rating formula for Diseases and Injuries of the Spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula, ratings are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

Further, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

As noted above, service connection for chronic lumbosacral strain was granted in an April 2008 rating decision, and a disability rating of 10 percent was awarded effective April 30, 2002.  In a February 2012 rating decision, the RO increased the disability rating to 20 percent effective September 1, 2010.  In the March 2016 Memorandum Decision, the Court deemed the issue of entitlement to an initial rating in excess of 10 percent prior to September 1, 2010, to be abandoned by the Veteran.  As such, the only period on appeal is from September 1, 2010.  

In relevant part, the Veteran was afforded a VA examination in September 2010.  The Veteran reported wearing a brace off and on and having pain in his central low back and into the left sacroiliac area.  The Veteran did not report leg radiculopathy, bowel or bladder complaints, or complaints of numbness.  The Veteran took hydrocodone for his pain.  He reported a pain level of zero at rest, six on average when walking around, and an 8 or 9 when he bends, twists, or lifts.  

On physical examination, the Veteran got in and out of a chair and walked with a normal gait, including heel and toe walking.  The Veteran stood straight with a level pelvis.  Range of motion testing revealed the following: forward flexion to 60 degrees with pain at the extreme; extension to 25 degrees with pain; right and left lateral flexion to 15 degrees with pain to the right; right and left lateral rotation of 15 degrees with pain both directions.  The examiner noted that there was no change following repetitive testing.  Examination of the lower extremities revealed no atrophy or deformity, and the Veteran demonstrated intact sensation, reflexes, and motor strength.  X-rays showed five lumbar vertebra with very minimal right-sided curve, which the examiner noted to be positional since it did not appear clinically.  There was straightening of the Veteran's lordosis on the lumbar lateral.  The examiner's diagnosis was chronic lumbar sprain with spondylosis.  The examiner commented that the Veteran did not show any functional loss due to pain, weakness, or excess fatigability or incoordination, and noted that the range of motion considering his obesity was slightly limited.  The examiner noted that the Veteran described flare-ups as noted above as well as painful motion.  The examiner further stated that there was no neurological deficit.  Moreover, the Veteran had not had incapacitating episodes in the past 12 months and had not been ordered to bed by any physician.   The examiner concluded that functional impairment was that the Veteran had a chronic sprain with some spasm.  He had discomfort when he bends or twists.

The claims file contains a November 2012 VA MRI of the lumbar spine.  The impression was grossly unremarkable MRI of the lumbar spine with no compression or abnormality noted.

At the February 2013 Board hearing, the Veteran testified that his prescribed pain pills did not work and that his back hurt even when sitting on a cushion.  He stated that when his low back pain is at its worst, he cannot go walking to get exercise  because of the pain.  He described days when it hurt so much he was unable to get out of bed and periods where he was unable to bend forward.  He stated that in a 12-month period, he would estimate that he has had incapacitating episodes where it hurt so much he could not do anything adding up to, at minimum, 3 months.  He stated that he had not worked since December 2002 and had applied, but been denied, Social Security disability benefits.

Pursuant to the Board's June 2013 remand instructions, the Veteran was provided another VA examination to assess the current severity of his low back disability in September 2013.  The VA examiner examined the Veteran and reviewed the claims file.  The diagnosis stated was sprain with spondylosis.  The Veteran reported daily pain and spasm without radicular symptoms.  The Veteran took Naprosyn for pain, could walk one mile and lift moderate amounts.  The Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  Range of motion testing of the thoracolumbar spine demonstrated the following: forward flexion to 70 degrees, with objective evidence of pain at 15 degrees; extension to 20 degrees, with objective evidence of pain at 5 degrees; right lateral flexion to 25 degrees, with objective evidence of pain at 5 degrees; left lateral flexion to 25 degrees, with objective evidence of pain at 10 degrees; right lateral rotation to 20 degrees, with objective evidence of pain at 10 degrees; and left lateral rotation to 20 degrees, with objective evidence of pain at 10 degrees.  Following three repetitions of motion, the Veteran demonstrated flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  

The examiner stated that there was no additional limitation in range of motion following repetitive-use testing.  The examiner noted functional impairment including less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran was noted to have localized tenderness or pain to palpation of the lower lumbar paraspinal muscles, and guarding or muscle spasm not resulting in abnormal spinal contour.  Muscle strength testing was normal throughout, knee and ankle reflexes were normal bilaterally, sensory exam was normal to light touch for all dermatomes bilaterally, straight leg raising test was normal bilaterally, and the examiner noted that there was no radicular pain or other signs or symptoms due to radiculopathy.  No other neurologic abnormalities were found.  The examiner stated that the Veteran does not have intervertebral disc syndrome or use assistive devices as a normal mode of locomotion.  Diagnostic tests performed did not document arthritis or vertebral fracture.  The examiner stated that the Veteran's thoracolumbar spine disability affects his ability to work in that he cannot do heavy lifting, but that sitting/sedentary work were acceptable.

However, in its Memorandum Decision, the Court took exception with the Board's categorization of the severity of the Veteran's lumbosacral spine disability as demonstrated in a 2013 VA examination.  Specifically, it was noted by the Board that there was documentation of pain beginning at 15 degrees forward flexion during one tested movement; however, as this was such an extreme departure from other evidence of record, and indeed, from findings within the same examination (which, upon repetitive usage, showed that the Veteran could perform forward flexion to 70 degrees), the Board did not accept the one annotation of limitation to such a degree as determinative of the actual state of the service-connected disability picture.  However, the Court believed that such an annotation should have been more prominently discussed as a specific finding (that is, outside of the context of other evidence of record). 

Subsequently, the Board determined that as the limitation to 15 degrees forward flexion was a significant departure from previous VA examination reports and clinical evidence (to include the repetitive testing documented within the 2013 report itself), the 2013 examination report was inadequate and considered of limited probative value.  Accordingly, the Board remanded for another VA examination.  

On remand, the Veteran was afforded another VA examination in November 2016.  The electronic record was reviewed.  The diagnosis was degenerative arthritis of the lumbar spine.  The Veteran reported that the only pain drug was ibuprofen.  The Veteran also reported flare-ups that felt like a red hot poker stabbing his back.  He reported daily pain most of the time.  Range of motion testing revealed flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and a right and left lateral rotation to 30 degrees.  The examiner found that range of motion itself contributed to a functional loss because pain limits impacted all planes of movement.  There was no evidence of pain on weight bearing or objective evidence of localized tenderness or pain on palpation.  There was no additional functional loss following repetitive use testing.  However, the examiner did determine that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also found that pain and lack of endurance significantly limited functional ability with repeated use over time.  However, the examiner could not describe in range of motion as it would be speculative and may be variable from time to time.  The examination was not being conducted during a flare-up; however, the examination again was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Lack of endurance also significantly limited functional ability with flare-ups.  Again, the examiner could not describe in range of motion as it would be speculative and may be variable.

Strength testing was normal as were reflexes.  There was no muscle atrophy.  Sensory examination was normal and straight leg raising test was negative.  The Veteran did not have radiculopathy, ankylosis or any other neurological abnormalities.  The Veteran also did not have intervertebral disc syndrome and episodes requiring bed rest.  The Veteran regularly used a back brace.  There were no other pertinent physical findings, complications, conditions signs or symptoms related to the back exam.  The examiner also opined that the Veteran's low back disability did impact his ability to work.  The examiner remarked that the back impacted the Veteran's ability to seek and maintain gainful physical, but not sedentary employment.  

In a March 2017 addendum, the examiner observed that pain began at each recorded active range of motion.  With respect to Correia, there was no pain on passive range of motion or non-weight bearing of the back.  Moreover, there was no contralateral back/joint to examine.  The Veteran could be employed at sedentary jobs,  but could not do continuous bending or lifting; there are no unusual restrictions noted. 

After a thorough review of the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that, as of September 1, 2010, a 40 percent rating is warranted for the Veteran's service-connected low back disability.  Initially, although range of motion testing at the most recent VA examination revealed flexion to 40 degrees, the examiner then found that pain impacted all planes of movement.  In other words, it appears that the Veteran experienced pain throughout range of motion testing.  Moreover, although the examiner subsequently noted in the addendum opinion that pain began at each recorded active range of motion, he did not provide any rationale for the change or provide range of motion findings following repetitive use over time or during flare-ups.  In this regard, the Veteran reported daily pain and flare-ups; and importantly, the examiner determined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use and flare-ups over time.  The examiner also found that pain and lack of endurance significantly limited functional ability with repeated use over time and lack of endurance significantly limited functional ability with flare-ups.  As such, when considering the additional functional loss with repetitive use over time and flare-ups described by the Veteran as well as that pain was experienced throughout all planes of movement on examination, it would appear that the Veteran's low back disability more nearly approximates range of motion findings of flexion limited to at least 30 degrees, which is the criteria for a 40 percent rating under the General Rating Formula.  

The Board also finds it significant that at the September 2013 VA examination, pain was elicited at 15 degrees flexion.  Although the Board previously determined that this finding appeared to be an outlier, given the subsequent findings of pain in all planes of movement at the November 2016 VA examination, this finding appears to be an adequate reflection of the severity of the Veteran's low back disorder.  Moreover, although the September 2010 VA examiner noted that the Veteran reported flare-ups as well as painful motion, he did not provide any range of motion findings for the low back during such flare-ups.  As such, this examination is inadequate under DeLuca.   
  
Importantly, of note, the record also documents that the Veteran is required to use a back brace regularly for locomotion.  The Board also finds it significant that the medical evidence documents severe pain and restrictions of motion in extension, lateral flexion bilaterally and rotation bilaterally.  The VA examiners have also found that the Veteran would be precluded from any sort of gainful physical employment.  Importantly, the Veteran's statements and hearing testimony concerning his severely painful motion and his inability to do physical activities as well as problems bending forward have been consistent throughout the appeal period.  In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 40 percent disability rating more accurately reflects the level of disability from September 1, 2010.  

Thus, in light of Deluca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected chronic lumbosacral strain with spondylosis from September 1, 2010.  

However, the Board must find that the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 40 percent at any point since September 1, 2010.  Under the previous 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 40 percent disability evaluation is the highest disability evaluation available under this code.  Moreover, a rating in excess of 40 percent is also not available under the prior Diagnostic Code 5295 for lumbosacral strain.  

Further, under Diagnostic Code 5293, a higher disability evaluation of 60 percent is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).   However, this code requires evidence of "pronounced" intervertebral disc syndrome.  In this case, there have been no objective findings of intervertebral disc syndrome.  The most recent VA examiners clearly found no evidence of such disorder.  As such, a higher rating is not warranted under this code.    

The rating criteria, as it existed prior to September 26, 2003, do not provide any additional avenue for a rating in excess of 40 percent.  Higher disability evaluations are only warranted for residuals of a vertebral fracture or ankylosis of the spine.  See 38 C.F.R. § 4.71a (2003).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  There is no evidence of a previous vertebral fracture in this case and the Veteran does not suffer from ankylosis, as demonstrated by his still fairly significant range of motion measured upon examination.  As such, a higher disability rating is not warranted based on the rating criteria as it existed prior to September 26, 2003. 

Likewise, the preponderance of the evidence of record demonstrates that an evaluation in excess of 40 percent is not warranted at any time since the current version of the regulations was enacted on September 26, 2003.  Under the current criteria, a higher disability evaluation of 50 percent is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The Veteran has been capable of motion in his spine throughout the pendency of this claim.  As such, the evidence demonstrates that the Veteran does not suffer from unfavorable ankylosis. 

A 100 percent disability evaluation is also warranted if there is evidence of unfavorable ankylosis of the entire spine.  Id.  However, for the same reasons noted in the preceding paragraph, the Veteran is not entitled to a higher rating as he does not suffer from ankylosis. 

Moreover, since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine under both the former and current rating criteria, a further analysis under DeLuca, supra, would not result in a higher rating.  Johnston v. Brown.  Again, the evidence does not include any reports of ankylosis of the lumbar spine.  The next-higher disability evaluation of 50 percent is warranted when there is total fixation of the spine in flexion or extension. 38 C.F.R. § 4.71a.  While the Veteran experiences pain and significant impairment due to his  spine disability, he has maintained some degree of motion despite his functional loss.  Therefore, a higher disability evaluation based on functional impairment is not warranted. 

Finally, a 60 percent disability evaluation is also warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Here, there is no evidence to suggest that the Veteran has suffered from incapacitating episodes, as defined at 38 C.F.R. § 4.71a, for a total time period of at least 6 weeks during any 12 month period.  Although the Veteran reported approximately three months' worth of incapacitating episodes at the Board hearing, the VA examinations clearly found no evidence of physician required bed rest.  Moreover, the Veteran and his  representative have not specifically identified any treatment records that show incapacitation requiring physician prescribed bed rest for this duration of time.  As such, a higher disability evaluation is not warranted based on incapacitating episodes. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Importantly, the Veteran's lay statements were contemplated in awarding the current 40 percent rating from September 1, 2010.  

With respect to any associated objective neurologic abnormalities, in this case, there have been no findings of associated neurological abnormalities.  All of the relevant VA examinations clearly found there were no such disorders and the remaining evidence is also silent with respect to any such findings.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms and the Veteran's current symptoms are adequately contemplated under the assigned 40 percent disability rating. 

Based upon the guidance of the Court in Fenderson, cited above, the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran has not been entitled to a disability evaluation in excess of 40 percent at any time since September 1, 2010.  As such, staged ratings are not warranted. 

In conclusion, a 40 percent rating, but no higher, for chronic lumbosacral strain with spondylosis is warranted from September 1, 2010.  In reaching this conclusion, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A 40 percent rating, but no higher, for chronic lumbosacral strain with spondylosis, from September 1, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The present appeal also includes the issue of entitlement to a TDIU.  Again, the Board denied this matter in a February 2016 decision.  However, in its June 2017 Memorandum Decision, the Court found that the Board provided inadequate reasons or bases for denying TDIU.  Specifically, the Board failed to adequately explain why the Veteran's reported pain while seated did not amount to a level severe enough to interfere with his ability to sit for prolonged periods.  The Board also provided inadequate reasons and bases for relying on the September 2013 VA examination, which found that the Veteran was capable of sedentary employment.  Given the Veteran's complaints of pain while seated, the Court found that it was unclear how the Board relied on this examination in finding the Veteran capable of sedentary work.  The Court found that if the medical examinations on record were inadequate, the Board should order a new examination.  

The Board recognizes that the Veteran was also afforded a VA examination in November 2016 with March 2017 addendum opinion.  However, while the VA examiner again found that the Veteran could be employed at sedentary jobs, the examiner also failed to provide a rationale for this finding, including addressing the Veteran's reported back pain while seated as discussed in the Court Memorandum Decision.  As such, the Board finds that a VA examination is needed to address the functional impact of the Veteran's back disability with respect to sedentary employment.  

If and only if the evidence shows that the Veteran's low back disability significantly impacts his ability to work in sedentary work environments, the AOJ should refer the case to the Director of Compensation and Pension Service for extraschedular consideration under the criteria of 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to address the functional impairment of his service-connected back disability on sedentary employment.     

Any opinion expressed should be accompanied by supporting rationale.  The examiner must discuss the Veteran's reports of severe back pain while seated.    

2.  If and only if the evidence shows that the Veteran's low back disability significantly impacts his ability to work in sedentary work environments, the AOJ should refer the case to the Director of Compensation and Pension Service for extraschedular consideration under the criteria of 38 C.F.R. § 4.16(b). 

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


